Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Michael Dean, Appellant                               Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-16-00149-CR         v.                         15F0673-005).      Opinion delivered by
                                                      Justice Burgess, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Michael Dean, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED AUGUST 25, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk